On Petition for Rehearing.
GIDEON, J.
Appellants, by petition, ask this court to modify its order refusing costs on appeal to either party, and moves the court to direct that such costs be paid by respondent. They assign as reasons: (a) Appellant bank, by reason of the administra-trix declining to approve its claim, was compelled to institute suit to recover the amount due the bank from the estate; (b) in this suit brought against the sheriff, requiring him to issue a certificate of redemption, no offer was made to repay to the bank taxes paid by it, and the annual payments made to the state to protect the interests of both the purchaser and the redemptioner; (c) the lower court in its judgment directed that the land in question be free from all liens and incumbrances by reason of the judgment entered in the former action.
The appeal is from the entire judgment; that is, from the order directing the sheriff to issue a certificate of redemption, as well as the failure of the court to require as a condition precedent of redemption the repayment of the amounts expended for taxes and the annual payments due the state. Had the appeal been from the refusal of the court to require the repayment of the money expended for taxes, etc., only, it would be just to allow appellants all their costs, but the appeal brought to this court for review the entire judgment of the district court, and as the right to redeem was affirmed, it would not be right to tax the eutire costs against respondent. *574However, we bave concluded to modify tlie order respecting costs to this extent: The total costs on appeal will be divided into two equal parts, appellants to pay one and respondent the other. Such is the order. The petition for a rehearing is denied.
CORFMAN, C. J., and FRICK, WEBER, and THURMAN, JJ., concur.